Exhibit 10.2

 

Message [image001.jpg]

MASTER NOTE

--------------------------------------------------------------------------------


$1,700,000

Date: May 19,  2006

          FOR VALUE RECEIVED, the undersigned, a Delaware corporation, promises
to pay to the order of CITIBANK, N.A. (the “Bank”), on or before June 30, 2006
(the “Maturity Date”), the sum of One Million Seven Hundred Thousand Dollars
($1,700,000), or, if less, the aggregate unpaid principal amount of all advances
made by the Bank pursuant to the line of credit, not to exceed an aggregate
amount at any one time outstanding of One Million Seven Hundred Thousand Dollars
($1,700,000), available to the undersigned hereunder (the “Line”).

          The undersigned also promises to pay interest in like money on the
unpaid principal amount hereof from time to time outstanding at a fluctuating
rate per annum equal to the prime rate of interest as published in the Money
Rates column of the Wall Street Journal from time to time (the “Prime Rate”)
plus a margin of 0% per annum (the “Prescribed Rate”). Any change in the
Prescribed Rate shall take effect on the date of the change in the Prime Rate.
Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed and shall be payable on the first day of each month
commencing on the first such date to occur after the date the first advance is
made, and on the Maturity Date. All payments hereunder shall be payable in
immediately available funds in lawful money of the United Stales. The
undersigned authorizes the Bank to charge any of the undersigned’s accounts for
payments of principal or interest.

          Any payment of principal of or interest payable hereunder which is not
paid when due, whether at maturity, by acceleration, or otherwise, shall bear
interest from the date due until paid in full at a rate per annum equal to three
percent (3%) above the Prescribed Rate.

          All requests for advances shall be irrevocable and shall be for a
minimum of $25,000 and must be received by the Bank no later than 12:00 noon on
the date of the proposed advance. The Bank may act without liability upon the
basis of telephonic notice believed by the Bank in good faith to be from the
undersigned. In each such case, the undersigned hereby waives the right to
dispute the Bank’s record of the terms of such telephonic notice. The
undersigned shall immediately confirm to the Bank in writing each telephonic
notice. All advances under the Line are at the Bank’s sole and absolute
discretion and the Bank, at its option and in its sole and absolute discretion
and without notice to the undersigned, may decline to make any advance requested
by the undersigned.

          Subject to the terms and conditions hereof and the terms and
conditions set forth in any agreement in writing between the Bank and the
undersigned, the undersigned may borrow, repay in whole or in part, and reborrow
on a revolving basis, up to the maximum amount of the Line. Advances may be
prepaid without premium or penalty together with accrued interest thereon to and
including the date of prepayment. The Bank shall maintain its records to reflect
the amount and date of each advance and of each payment of principal and
interest thereon. All such records shall, absent manifest error, be conclusive
as to the outstanding principal amount hereof; provided, however, that the
failure to make any notation to the Bank’s records shall not limit or otherwise
affect the obligations of the undersigned to repay each advance made by the
Bank, in accordance, with the terms hereof.

          As security for the payment of this Note and of all other obligations
and liabilities of the undersigned to the Bank, whether now or hereafter
existing, joint, several, direct, indirect, absolute, contingent, secured,
matured or unmatured, the undersigned grants to the Bank a right of setoff
against, a continuing security interest in, and an assignment and pledge of all
moneys, deposits (general or special), securities and other property of the
undersigned and the proceeds thereof, now or hereafter held by the Bank on
deposit, in safekeeping, in transit or otherwise, at any time credited by or due
from the Bank to the undersigned, or in which the undersigned shall have an
interest.

          Upon the occurrence and continuance of any of the following (each an
“Event of Default”): (a) default in the payment when due of any amount
hereunder; (b) filing by or against the undersigned of a petition commencing any
proceeding under any bankruptcy, reorganization, rearrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, now or
hereafter in effect; (c) making by the undersigned of an assignment for the
benefit of creditors; (d) petitioning or applying to any tribunal for the
appointment of a custodian, receiver or trustee for the undersigned or for a
substantial part of its assets; (e) death or incapacity of the undersigned (if
an individual); (f) entry of any judgment or order of attachment, injunction or
governmental tax lien or levy issued against the undersigned or against any
property of the undersigned; (g) consent by the undersigned to assume, suffer or
allow to exist, without the prior written consent of the Bank, any lien,
mortgage, assignment or other encumbrance on any of its assets or personal
property, now owned or hereafter acquired, except those liens, mortgages,
assignments or other encumbrances in existence on the date hereof and consented
to in writing by the Bank; (h) default in the punctual payment or performance of
this or any other obligation to the Bank or to any other lender at any time; (i)
the existence or occurrence at any time of one or more conditions or events
which, in the sole opinion of the Bank, has resulted or is reasonably likely to
result in a material adverse change in the business, properties or financial
condition of the undersigned; (j) failure on request to furnish any financial
information or to permit inspection of the books and records of the undersigned;
(k) any warranty, representation or statement in any application, statement or
agreement which proves




false in any material respect, (l) default in the observance or performance of
any covenant or agreement of the undersigned herein or in any other agreement
between the Bank and the undersigned; or (m) any of the foregoing events (other
than the event described in clause (a)) shall occur with respect to any
guarantor of the undersigned’s obligations hereunder then this Note shall, at
the sole option of the Bank, become due and payable without notice or demand;
provided, however, if an event described in clause (b), clause (c) or clause (d)
above occurs, this Note shall automatically become due and payable.

          Upon the occurrence and during the continuance of an Event of Default,
the Bank shall be entitled to setoff against and apply to the payment hereof the
balance of any account or accounts maintained with the Bank by the undersigned
and to exercise any other right or remedy granted hereunder, or under any
agreement between the undersigned and the Bank or available at law or in equity,
including, but not limited to, the rights and remedies of a secured party under
the New York Uniform Commercial Code. The failure by the Bank at any time to
exercise any such right shall not be deemed a waiver thereof, nor shall it bar
the exercise of any such right at a later date. Each and every right and remedy
granted to the Bank hereunder or under any agreement between the undersigned and
the Bank or available at law or in equity shall be cumulative and not exclusive
of any other rights, powers, privileges or remedies, and may be exercised by the
Bank from time to time and as often as may be necessary in the sole and absolute
discretion of the Bank.

          The undersigned agrees to pay, on demand, all of the Bank’s costs and
expenses, including reasonable counsel fees (whether in-house or outside
counsel), in connection with the collection of any amounts due to the Bank
hereunder or in connection with the enforcement of the Bank’s rights under this
Note.

          This Note shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to principles of conflict
or choice of laws.

          THE UNDERSIGNED HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS NOTE OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE PLACING OF VENUE
IN THE COUNTY OF NASSAU OR OTHER COUNTY PERMITTED BY LAW. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE UNDERSIGNED HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE
LITIGATED IN OR BY SUCH COURTS. NOTWITHSTANDING THE FOREGOING, THE BANK SHALL
HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE GUARANTOR OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE UNDERSIGNED AGREES NOT TO SEEK AND HEREBY WAIVES THE RIGHT
TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION
OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH
JUDGMENT. THE UNDERSIGNED AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY
CERTIFIED OR REGISTERED MAIL TO ITS ADDRESS SET FORTH BELOW OR SUCH OTHER
ADDRESS THAT THE UNDERSIGNED SHALL HAVE NOTIFIED THE BANK IN WRITING OR ANY
METHOD AUTHORIZED BY THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS PROHIBITED BY
LAW, THE UNDERSIGNED HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE.

          The undersigned and the Bank hereby agree and acknowledge that any and
all information relating to the undersigned which is furnished by the
undersigned to the Bank (or to any affiliate of the Bank), and which is
non-public, confidential or proprietary in nature, shall be kept confidential by
the Bank or such affiliate in accordance with applicable law; provided, however,
that such information and other credit information relating to the undersigned
may be distributed by the Bank or such affiliate (a) to the Bank’s or such
affiliate’s directors, officers, employees, attorneys, affiliates, attorneys,
auditors and regulators, and (b) upon the order of a court or other governmental
agency having jurisdiction over the Bank or such affiliate, to any other party.
The undersigned and the Bank further agree that this provision shall survive the
termination of this Note.

          The Bank shall not, by any act, delay, omission or otherwise, be
deemed to have waived any of its rights and/or remedies hereunder. No change,
amendment, modification, termination, waiver, or discharge, in whole or in part,
of any provision of this Note shall be effective unless in writing and signed by
the Bank, and if so given by the Bank, shall be effective only in the specific
instance in which given. The undersigned acknowledges that this Note and the
undersigned’s obligations under this Note are, and shall at all times continue
to be, absolute and unconditional in all respects, and shall at all times be
valid and enforceable irrespective of any other agreements or circumstances of
any nature

2




whatsoever which might otherwise constitute a defense to this Note and the
obligations of the undersigned under this Note. The undersigned absolutely,
unconditionally and irrevocably waives any and all right to assert any set-off,
counterclaim or crossclaim of any nature whatsoever with respect to this Note or
the undersigned’s obligations hereunder.

          In the event any one or more of the provisions contained in this Note
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

          The undersigned hereby waives presentment, demand for payment,
protest, notice of dishonor, and any and all other notices or demands in
connection with the delivery, acceptance, performance, default, or enforcement
of this Note.

          The term “Bank” as used herein shall be deemed to include the Bank and
its successors and assigns, and any holder hereof.

          The term “undersigned” as used herein shall, if this Note is signed by
more than one party, unless otherwise stated herein, mean the “undersigned and
each of them” and each undertaking herein contained shall be their joint and
several undertaking. The Bank may proceed against one or more of the undersigned
at one time or from time to time as it elects in its sole and absolute
discretion.

          At no time shall the rate of interest charged under this Note exceed
the maximum rate of interest permitted under applicable law. If at any time the
Prescribed Rate shall exceed such maximum rate, and thereafter the Prescribed
Rate is below such maximum rate, then the Prescribed Rate shall be increased to
the maximum rate for such period of time as is required so that the total amount
of interest received by the Bank is that which would have been received by the
Bank but for the first sentence of this paragraph.

          In the event that any change in applicable law or regulation, or in
the interpretation thereof by any governmental authority charged with the
administration thereof, shall impose on or deem applicable to the Bank any
reserve requirements against this Note or the Line or impose upon the Bank any
other costs or assessments, the undersigned shall pay to the Bank on demand an
amount sufficient to compensate the Bank for the additional cost resulting from
the maintenance or imposition of such reserves, costs or assessments.

          Any consents, agreements, instructions or requests pertaining to any
matter in connection with this Note, signed by any one of the undersigned, shall
be binding upon all of the undersigned. This Note shall bind the respective
successors, heirs or representatives of the undersigned. This Note and the Line
shall not be assigned by the undersigned without the Bank’s prior written
consent.

          IN WITNESS WHEREOF, the undersigned has duly executed this Note the
day and year first above written,

 

 

 

 

International Smart Sourcing, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

Andrew Franzone

 

By:

/s/ David Hale

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

David Hale

 

Witness:

Jason Quinn

 

Title:

President

 

 

--------------------------------------------------------------------------------

 

 

 

Borrower’s Address:
320 Broad Hollow Road
Farmingdale,NY11735

3